Citation Nr: 1453912	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to the right knee disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The appellant served on active duty for training from March 1988 to July 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A hearing was held in August 2012 by means of video conferencing equipment with the appellant in Cleveland, Ohio, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To obtain personnel records and private treatment records and to schedule VA Compensation and Pension examinations.

The appellant seeks service connection for a right knee disability, a left knee disability secondary to the right knee disability, a low back disability based on aggravation, and tinnitus.  First, the Board observes that the appellant served with the Army Reserves.  While the record contains annual statements showing active duty points, the documents do not show dates of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Therefore, the RO/AMC should make an attempt to verify the dates and nature of the appellant's service.

To that end, the Board notes that the appellant's complete service personnel records are not associated with the claims file.  The Board has an obligation to obtain such records.  Thus, the RO/AMC should attempt to obtain and associate with the claims file the appellant's complete Reserve personnel records.

In addition, the Board observes that a letter dated April 30, 2003 from Dr. J. Hernandez (Dr. J.H.) indicates that he treated the appellant's work-related injuries.  Treatment records from this provider have not been provided.  Because the appellant has indicated that his work-related injuries have included the low back, the Board finds that attempts to obtain these records must be made.  

The appellant also submitted a letter dated September 4, 2012 from Dr. K. Khalafi (Dr. K.K.) which indicates that he has treated the appellant's low back pain and knee pain.  Treatment records from this provider have not been provided.  Because the appellant's claims involve the knees and low back, the Board finds that attempts to obtain records from this provider must also be made.

Finally, with regard to outstanding records, during his hearing before the Board, the appellant testified that he had additional records to submit dated both before and after 2010.  See Board Transcript, page 8.  While a letter from Dr. K.K. and some older private treatment records were provided, updated treatment records have not been supplied by the appellant.  Further, the appellant testified that he was being treated by a chiropractor.  Id. at page 34.  Records from a chiropractor have not been submitted for review.  Accordingly, attempts must be made to obtain all other outstanding private treatment records on remand.

Regarding the VA Compensation and Pension examinations, the appellant was afforded a VA examination for his right knee in May 2010 and his back in June 2010.  Both examiner's provided a negative nexus opinion between the disabilities and service.  Neither examiner supported their opinions with rationale.  Further, the June 2010 examiner did not address whether the low back disability had been aggravated by service.  As such, the Board finds that both examination reports are inadequate for rating purposes and that new examinations must be conducted on remand.

Finally, the appellant was not provided a VA examination for the left knee, claimed as secondary to the right knee, or tinnitus.  Regarding the left knee, if a diagnosis of a left knee disorder is found, then an etiology opinion must be obtained as to whether the left knee condition was caused by service or caused or aggravated by the right knee condition.  Regarding tinnitus, the appellant is competent to report the existence and continuity of tinnitus.  As such, the Board finds that an examination must be scheduled to determine whether the tinnitus is in any way related to service. 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate repository and request the complete service personnel records of the appellant.  In particular, the RO/AMC should request verification of the dates the appellant's military service, including any service in the Army Reserves, to include the dates for each period of active duty for training and inactive duty for training that he attended.  The RO/AMC should summarize the findings and include a copy of that summary in the claims file.

2. Request authorization and consent forms from the appellant so that VA may obtain treatment records from Dr. J.H., Dr. K.K., his chiropractor, and any other private provider that has treated his knees, back and tinnitus.  All records obtained should be associated with the appellant's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the appellant should be informed in writing.

3. Thereafter, the appellant should be afforded the appropriate VA Compensation and Pension examinations to determine the nature and etiology of his bilateral knee disorders, low back disorder, and tinnitus.  The RO/AMC should provide the examiner(s) with the summary of the appellant's verified dates and types of service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner(s) should review all pertinent records associated with the claims file, including his reserve personnel and treatment records, his post-service treatment records, and the lay statements and assertions.  Thereafter, the VA examiner(s) must address the following:

a) For any right knee disability diagnosed during the pendency of the claim, opine whether it is at least as likely as not (50 percent or greater probability) that the right knee disability is the result of the appellant's service, to include his active duty or any period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  The examiner must address the in-service treatment and diagnoses related to the right knee as documented in the service treatment records.

b) For any left knee disability diagnosed during the pendency of the claim, opine whether it is at least as likely as not (50 percent or greater probability) that the left knee disability is the result of the appellant's service, to include his active duty or any period of ACDUTRA or INACDUTRA, or in the alternative, whether it is at least as likely as not that the left knee disability was caused or aggravated by the right knee disability.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

c) For any low back disability diagnosed during the pendency of the claim, opine whether the disorder clearly and unmistakably pre-existed service and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) in active service beyond the normal progression of the disease.

If the appellant's current low back disability did not clearly and unmistakably pre-exist service or was clearly and unmistakably not aggravated in service; the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the current low back disability was causally or etiologically related to active service.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

d) For tinnitus, opine whether it is at least as likely as not (50 percent or greater probability) that the appellant's reported tinnitus is the result of his service, to include his active duty or any period of ACDUTRA or INACDUTRA.  The examiner must be notified that the appellant is competent to report as to the manifestation and continuity of tinnitus.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file and/or electronic claims files, or in the alternative, the claims file, must be made available to the examiner for review.

4. Then, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



